COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Yeny Isabel Romero v. Dinesh Deepak Batra

Appellate case number:   01-17-00487-CV

Trial court case number: 2015-76675

Trial court:             312th District Court of Harris County

       On December 27, 2018, appellant Yeny Isabel Romero filed a motion to dismiss
this appeal. The Court cannot consider the motion.

        The Court’s opinion and judgment in this appeal issued on October 25, 2018.
Because no party filed a motion for rehearing or en banc reconsideration, the Court’s
plenary power to set its judgment aside expired on December 27, 2018. See TEX. R. APP.
P. 4.1, 19.1(a), 19.3; see also Kacal v. Cohen, 13 S.W.3d 900, 902 (Tex. App.—Waco
2000, no pet.) (explaining that plenary power rule regulates orderly and timely process of
moving case from trial to finality and prohibits appellate court from modifying or vacating
its judgment after expiration of plenary period if no timely rehearing motion is pending).
The Court therefore lacks jurisdiction to consider appellant’s motion. See TEX. R. APP. P.
19.3.

       Accordingly, appellant’s motion is dismissed for want of jurisdiction.


Judge’s signature: /s/ Sarah Beth Landau
                    Acting individually    Acting for the Court


Date: January 24, 2019